DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/09/2022 has been entered.  Claims 21-33 are pending in the application.

Information Disclosure Statement
Note that the IDS comprises more than 400 pages with about 30 references per page, for an estimated total of over 7000 US references, Non Patent Literature (NPL), and numerous foreign references. Regarding the IDS submitted on 05/09/2022, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004.   Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By signing each of the pages on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of some of the cited references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-28, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zemlok et al. (US 20130214025 A1).
Regarding claim 21, Zemlok et al. discloses a modular surgical stapling instrument (10), comprising: a housing (110); a shaft assembly (140) extending from said housing; an end effector (160) extending from said shaft assembly, wherein said end effector comprises: a first jaw (162); a second jaw (164); and a staple cartridge (164/169 [0049-0050]) replaceably positioned in one of said first jaw and said second jaw; a power source (400) replaceably coupled to said housing ([0089-0090], fig. 4); a firing drive comprising a motor (200) and a firing member (220) driveable by said motor to perform a staple firing stroke [0085-0088]; 
a sensor system (416/422/231/320a/b/239 and microcontroller 500) configured to: detect an operational parameter of said power source (shunt resistor 432, number of cycles used/remaining [0122, 0150-0160]); detect a current drawn by said motor during said staple firing stroke (current sensor 430 [0122]); and detect a parameter of said staple cartridge (size, type, load detection/engagement, staples fired, faulty, operating stage [0102, 0131, 0138, 0156]); and a controller (422/microcontroller 500) in communication with said sensor system, wherein said controller is configured to adjust a speed of said firing member during said staple firing stroke based on information detected by said sensor system ([0056, 0111-0112, 0118-0129, 0150-0159, 0174], figs. 1-4, 14, 16, 21).
Regarding claim 25, Zemlok et al. discloses surgical stapling instrument (10), comprising: a housing (110); a shaft assembly (140) extending from said housing; an end effector (160) extending from said shaft assembly, wherein said end effector comprises: a first jaw (162); a second jaw (164); and a staple cartridge (164/169 [0049-0050]) replaceably positioned in one of said first jaw and said second jaw; a power source (400) replaceably coupled to said housing ([0089-0090], fig. 4); a firing drive comprising a firing member (220) driveable by a motor (200) to perform a staple firing stroke [0085-0088]; 
a sensor system (416/422/231/320a/b/239 and microcontroller 500) configured to: detect an operational parameter of said power source (shunt resistor 432, number of cycles used/remaining [0122, 0150-0160]); detect a current drawn by said motor during said staple firing stroke (current sensor 430 [0122]); and detect a parameter of said staple cartridge (size, type, load detection/engagement, staples fired, faulty, operating stage [0102, 0131, 0138, 0156]); and a controller (422/microcontroller 500) in communication with said sensor system, wherein said controller is configured to adjust a speed of said firing member during said staple firing stroke based on information detected by said sensor system ([0056, 0111-0112, 0118-0129, 0150-0159, 0174], figs. 1-4, 14, 16, 21).
Regarding claims 22 and 26, Zemlok et al. discloses said operational parameter of said power source comprises a usage cycle count of said power source [0096, 0150-0160].
Regarding claims 23-24 and 27-28, Zemlok et al. discloses said parameter of said staple cartridge corresponds to a presence of said staple cartridge in said end effector, wherein said parameter of said staple cartridge corresponds to a firing status of said staple cartridge (size, type, load detection/engagement, staples fired, faulty, operating stage [0102, 0131, 0138, 0156]).
Regarding claims 29-30, Zemlok et al. discloses usage cycle count is transmitted to a remote database [0126], wherein the modular surgical stapling instrument further comprises a communications module configured to transmit said usage cycle count to said remote database [0126, 0160].
Regarding claim 31, Zemlok et al. discloses the sensor system is further configured to detect a replacement of one or more modular components of said modular surgical stapling instrument ([0060-0067, 0150, 0168], Table 1).
Regarding claim 32, Zemlok et al. discloses the power source (400) comprises a first power source and a second power source (401/402) comprising a rechargeable battery, wherein the first power source is configured to recharge the second power source, and wherein the second power source configured to supply power to a timing circuit ([0042, 0090-0096, 0147, 0168], fig. 33).
Regarding claims 33, Zemlok et al. discloses the controller is further configured to compare said current drawn to a predefined threshold [0090, 0121-0124, 0147-0151, 0157-0170, 0195].
Response to Arguments
In response to applicant's argument that Zemlok et al.’s cartridge/magazine is not replaceable, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The term “replaceable” is not a structural limitation and rather a function/intended use.  Examiner suggest reciting the structural connection and structural differences/features of the cartridge/magazine to make the cartridge/magazine “replaceable”.  Also, Zemlok et al. does disclose determining whether a battery needs to be replaced [0168] and detecting an empty cartridge [0067] which would need to be replaced for continued use. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731